Name: Commission Regulation (EEC) No 2106/83 of 27 July 1983 laying down detailed rules for the implementation of Council Regulation (EEC) No 1196/81 establishing a system of aid for bee-keeping in respect of the 1981/82, 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/36 Official Journal of the European Communities 28 . 7. 83 COMMISSION REGULATION (EEC) No 2106/83 of 27 July 1983 laying down detailed rules for the implementation of Council Regulation (EEC) No 1196/81 establishing a system of aid for bee-keeping in respect of the 1981/82, 1982/83 and 1983/84 marketing years THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1196/81 of 28 April 1981 ('), as last amended by Regu ­ lation (EEC) No 1994/83 (2), and in particular Article 8 ( 1 ) thereof, Whereas, in the interests of good administration, the campaign to promote varroa infestation control referred to in Article 2a of the said Regulation should be conducted as part of a detailed programme and within a given period ; whereas, to the same end, provision should be made for the practical implemen ­ tation of the said campaign under appropriate proce ­ dures ; Whereas assessment of the various proposals put forward under the procedures adopted should be carried out on the basis of criteria which afford the best possible choice ; Whereas the necessary provisions should be made for the proper implementation of the campaign being considered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,  have the necessary qualifications and experience,  give suitable guarantees to ensure the satisfactory completion of the work. Article 3 1 . For the purpose of assessing the tenders submitted by those concerned the Commission shall take into account :  their quality and cost,  the extent to which they meet the objectives of the measure being considered,  the contractor's degree of specialization and experience in the field covered by the measure being considered . The Commission shall also take account of :  research work already carried out or in progress in the field in question,  the forecast timetable for the results anticipated. 2. Having heard the views of the members of the Management Committee for Poultrymeat and Eggs and of the Standing Committee on Agricultural research the Commission shall select tenders and shall conclude the contracts . 3 . The research work specified in the contracts referred to in paragraph 2 shall be carried out within a period of not more than 12 months after the conclu ­ sion of each contract. 4. The time limit laid down in paragraph 3 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the expiry date laid down, makes the appropriate applica ­ tion to the Commission and proves that, due to excep ­ tional circumstances beyond his control , he is unable to meet the deadline originally stipulated . Article 4 1 . The Commission shall pay to the party concerned, in accordance with the choice expressed by the latter, (a) within six weeks of the date of signature of the contract, a single payment on account amounting to 60 % of the agreed price ; or (b) four-monthly instalments based on the progress made in respect of the work specified, and the expenditure incurred, for which supporting docu ­ ments must be given . HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the Commission shall , on the basis of the general programme referred to in Article 2a (2) of Regulation (EEC) No 1196/81 , adopt a detailed programme for the measure referred to in paragraph 1 of the said Article . Article 2 The research work specified in the detailed programme referred to in Article 1 shall be conducted, as a result of restricted invitations to tender or by means of direct agreement, by research institutes, organizations or undertakings which : (') OJ No L 122, 6 . 5. 1981 , p . 1 . o OJ No L 196, 20 . 7 . 1983, p . 8 . 28 . 7 . 83 Official Journal of the European Communities No L 204/37 2. The payment of each instalment shall be subject to lodging a security equal to the amount of the instal ­ ment, plus 10 % . Where a contract is concluded with a public institu ­ tion , the lodging of security may be dispensed with, provided that there exists in some other form an equi ­ valent guarantee in the event of failure to comply with the conditions set out in paragraph 3 . 3 . The payment of the balance and, where applic ­ able, the release of the security by the Commission shall be subject to :  confirmation by the Commission that the party concerned has fulfilled its obligations as laid down in the contract,  transmission of the report referred to in Article 5 and verification by the Commission of the details contained therein . 4. To the extent that the conditions set out in para ­ graph 3 are not fulfilled, securities shall be forfeit. Article 5 1 . Each party responsible for research work as referred to in Article 2 shall submit to the Commis ­ sion, within the time limit and in accordance with the rules laid down in the contract, a report on the results of the work concerned and an itemized statement of expenditure . 2 . The results may only be published with the authorization of the Commission . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1983 . For the Commission Poul DALSAGER Member of the Commission